DETAILED ACTION
The following is a non-final office action in response to applicant’s amendment filed on 02/16/2021 for response of the office action mailed on 12/15/2020. Independent Claims 1, 8, 15 and 18 are amended. No claims are cancelled or added. Therefore, claims 1-20 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2021 has been entered.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 8 and 11  are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (NPL: Enabling Seamless WiGig/WiFig Handovers in Tri-band Wireless Systems, IEEE 2017 (Date of Conference: 10-13 Oct. 2017) as submitted in IDS), Li_IEEE_NPL hereinafter, in view of  Ehab  et al. (NPL: WiFi Assisted Mult-WiGig AP Coordination for future Multi-Gbps WLANs, IEEE 2015), Ehab_IEEE_NPL hereinafter, further in view of Abdouelseoud et al. (2019/0373439), Abdouelseoud hereinafter.

Re. claim  1, Li_IEEE_NPL  teaches a controlling method of an electronic device for receiving and reproducing contents (discussed throughout ; See abstract & Fig.2  - For example, Seamless WiGig/WiFi handover solution for timely handover trigger for the WiGig’s abrupt link interruption in triband (2.4/5/60GHz) wireless systems.), the method comprising: while receiving, from an external device through a main frequency band, a signal including original data of contents and receiving, from the external device through at least one sub frequency band, a connection state signal including information on the original data and time information according to the original data (discussed throughout ; See §1, Page 1, Col 2, line 4-8 & Fig.2 –  A tri-band client uses WiGig link (60 GHz- main frequency band) for high resolution video which provides greater throughput than WiF link (2.4 / 5 GHz / sub- band with low resolution).  discussed throughout ; See §2, Page 1, Col 2, line 39-44  to Page 2, Col 1, line 1-4 & Fig.2  –  A tri-band client determines when to trigger handovers based on the conditions of its WiGig (60 GHz)/WiFi (2.4/5 GHz)  links. To trigger a handover, the client sends a signaling message  with the request to the AP through its WiFi link. Meanwhile, the tri-band client notifies ongoing multimedia application servers of the handover if there is any. In order to prevent signaling messages from being congested by other WiFi traffic, they are given higher priority …When receiving the handover request, the AP switches the client’s data traffic from the current link (i.e., WiGig or WiFi) to the other.);  identifying a reception state of the received original data based on the information included in the connection state signal (discussed throughout ; See §2, Page 1, Col 2, line 39-44  to Page 2, Col 1, line 1-4 & Fig.2  –  A tri-band client determines when to trigger handovers based on the conditions of its WiGig (60 GHz)/WiFi (2.4/5 GHz)  links. To trigger a handover, the client sends a signaling message  with the request to the AP through its WiFi link…When receiving the handover request, the AP switches the client’s data traffic from the current link (i.e., WiGig or WiFi) to the other);  and receiving, from the external device and based on the response signal, at least one of a signal including first quality data of the contents and a signal including second quality data of the contents, the first quality data being a higher quality than the second quality data (discussed throughout ; See §1, Page 1, Col 2, line 4-8 & Fig.2  -   WiGig (60 GHz- main frequency band)  mostly has greater throughput than the WiFi (2.4 / 5 GHz / sub- band), the quality of ongoing services may need to be adapted when different links are used. … the client can have services with high-resolution (First quality (Higher quality) with WiGig) and low-resolution (second quality (lower quality) with WiFi) videos over the WiGig and the WiFi links, respectively. discussed throughout ; See §2, Page 1, Col 2, line 38-44 - The client determines when to trigger handovers based on the conditions of its WiGig/WiFi links (i.e., based on the condition of first or second qualities). To trigger a handover, the client sends a signaling message with the request to the AP through its WiFi link (2.4 / 5 GHz  sub- band)….. the AP module updates local routing table for the client’s downlink traffic and the application adapts its content).

    PNG
    media_image2.png
    323
    776
    media_image2.png
    Greyscale

Even though, Li_IEEE_NPL  teaches while receiving, from an external device through a main frequency band, a signal including original data of contents and receiving, from the external device through at least one sub frequency band, a connection state signal including information on the original data ………., yet, Li_IEEE_NPL  does not expressly teach the claimed feature “time information according to the original data”, however, in the analogous art, Ehab_IEEE_NPL explicitly discloses while receiving, from an external device through a main frequency band, a signal including original data of contents and receiving, from the external device through at least one sub frequency band, a connection state signal including information on the original data and time information according to the original data (discussed throughout ; See §1, Page 1, Col 2, line 25-39 & Fig.1-3 -  control frames to be shared among the APs are transmitted via the wide coverage WiFi band (5 GHz (Sub-band)), while the high speed data frames are concurrently transmitted by the WiGig band (60 GHz- main frequency band) from the multiple APs. That is, control signals are exchanged using WiFi band (5 GHz) and high speed data frames are communicated by WiGig band (60 GHz) in a Multi-Gbps WLAN system as shown in Fig. 1-3.. Control frames transmitted by WiFi signaling include frames needed to coordinate the BF training among the APs in the WiGig band. …., other APs can effectively exclude beam IDs (bad beams) that may interfere with this existing data link from their BF training beams. discussed throughout ; See §1, Page 2, Col 1, line 5-13 & Fig.1-3 - Based on this statistical learning DB, in real-time BF, by just comparing the current UE WiFi fingerprint with the pre-stored UE WiFi fingerprints, a best associated AP can be selected for the UE, and a group of WiGig best sector IDs (beams) can be estimated for the selected AP to effectively communicate with the UE at its current position. Among these estimated best beams, the beam IDs overlapping with the existing WiGig data links are recognized as bad beams and eliminated from the BF refinement process. These bad beams can be easily estimated using the pre-constructed statistical learning DB. discussed throughout ; See §3, Page 3, Col 1, line 38-45 & Fig.1-3 -  To efficiently coordinate the BF process and reduce packet collisions and interference to existing WiGig data links while doing BF, the concept of best and bad beams ….The best beams are estimated based on the current WiFi fingerprint of the UE (location) by using statistically learned fingerprint DBs……From these estimated best beams, beam directions (bad beams) that may degrade the data rate of existing WiGig data links are eliminated from the BF refinement. The candidates of bad beams can be estimated by evaluating the overlaps of best beams of different APs in the best beam DB. In the online phase, more accurate bad beams are selected using the BID frames sent from existing links.That is, bad beams are identified/estimated/determined by using a pre-constructed statistical learning database which contains time information associated with original data (as beam IDs overlapping with WiGig Data are recognized as bad beams), are excluded from BF refinement process, as disclosed in the aforesaid sections).

    PNG
    media_image3.png
    368
    572
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Li_IEEE_NPL’s invention of enabling seamless WiGig/WiFi handovers in tri-band wireless system to include Ehab_IEEE_NPL ’s invention of WiFi Assisted Multi-WiGig AP Coordination for Future Multi-Gbps WLANs, because it reduces interference to existing WiGig data links while performing beamforming (BF)  when WiGig WLAN is used with a tight coordination between a  5 GHz (WiFi) and a 60 GHz (WiGig) unlicensed frequency bands. (Abstract, Ehab_IEEE_NPL).
Yet, Li_IEEE_NPL and Ehab_IEEE_NPL do not expressly teach transmitting, to the external device through the main frequency band and the at least one sub frequency band, a response signal including information on the identified reception state of the original data,
However, in the analogous art, Abdouelseoud explicitly discloses transmitting, to the external device through the main frequency band and the at least one sub frequency band, a response signal including information on the identified reception state of the original data (Fig.10/Fig.13-17 & ¶0012 - apparatus, systems and methods, for utilizing directional data transmission over a communication band (e.g., mmW) and performing discovery action over a discovery band (e.g., sub-6 GHz band) that aids scanning for mmW mesh network discovery. Fig.10/Fig.13-17 & ¶0170 - interaction between a new multi-band capable device 92 and an existing multi-band capable device 94 which is already connected to the network…. a beacon 104 is sent over the sub-6 GHz band from the existing STA states discovery assistance capability.  A connection setup/RSNA authentication setup is performed 106…… Here,  beacons / message signals  between the two multi-band devices do occur over discovery band (sub-6 GHz/sub-band)   …. After beamforming, then a connection setup process 114 is performed to connect the new STA into the network. Here, data communication between the two multi-band devices do occur over the communication band (mmW / main band)). 

    PNG
    media_image4.png
    510
    775
    media_image4.png
    Greyscale



Re. claim 8, Li_IEEE_NPL  teaches an electronic device (Fig. 2) for receiving and reproducing contents, the electronic device comprising: a communicator communicable with an external device through a plurality of frequency bands (discussed throughout ; See abstract & Fig.2  - For example, Seamless WiGig/WiFi handover solution for timely handover trigger for the WiGig’s abrupt link interruption in triband (2.4/5/60GHz – a plurality of frequency bands) wireless systems.) ; and a processor (Fig.2 & See §4, Page 2, Col 2, line 22-24) configured to, based on a signal including original data of contents being received from the external device through a main frequency band of the communicator, and a connection state signal including information on the original data and time information according to the original data being received from the external device through at least one sub frequency band of the communicator while the signal including the original data is being received (discussed throughout ; See §1, Page 1, Col 2, line 4-8 & Fig.2 –  A tri-band client uses WiGig link (60 GHz- main frequency band) for high resolution video which provides greater throughput than WiF link (2.4 / 5 GHz / sub- band with low resolution).  discussed throughout ; See §2, Page 1, Col 2, line 39-44  to Page 2, Col 1, line 1-4 & Fig.2  –  A tri-band client determines when to trigger handovers based on the conditions of its WiGig (60 GHz)/WiFi (2.4/5 GHz)  links. To trigger a handover, the client sends a signaling message  with the request to the AP through its WiFi link. Meanwhile, the tri-band client notifies ongoing multimedia application servers of the handover if there is any. In order to prevent signaling messages from being congested by other WiFi traffic, they are given higher priority …When receiving the handover request, the AP switches the client’s data traffic from the current link (i.e., WiGig or WiFi) to the other):identify a reception state of the received original data through the main frequency band based on the information included in the connection state signal (discussed throughout ; See §2, Page 1, Col 2, line 39-44  to Page 2, Col 1, line 1-4 & Fig.2  –  A tri-band client determines when to trigger handovers based on the conditions of its WiGig (60 GHz)/WiFi (2.4/5 GHz)  links. To trigger a handover, the client sends a signaling message  with the request to the AP through its WiFi link…When receiving the handover request, the AP switches the client’s data traffic from the current link (i.e., WiGig or WiFi) to the other).
Even though, Li_IEEE_NPL  teaches a processor configured to, based on a signal including original data of contents being received from the external device through a main frequency band of the communicator, and a connection state signal including information on the original data ………………..being received from the external device through at least one sub frequency band of the communicator while the signal including the original data is being received, yet, Li_IEEE_NPL  does not expressly teach the claimed feature “time information according to the original data“, however, in the analogous art, Ehab_IEEE_NPL explicitly discloses a processor (Fig.1, APC) configured to, based on a signal including original data of contents being received from the external device through a main frequency band of the communicator, and a connection state signal including information on the original data and time information according to the original data being received from the external device through at least one sub frequency band of the communicator while the signal including the original data is being received (discussed throughout ; See §1, Page 1, Col 2, line 25-39 & Fig.1-3 -  control frames to be shared among the APs are transmitted via the wide coverage WiFi band (5 GHz (Sub-band)), while the high speed data frames are concurrently transmitted by the WiGig band (60 GHz- main frequency band) from the multiple APs. That is, control signals are exchanged using WiFi band (5 GHz) and high speed data frames are communicated by WiGig band (60 GHz) in a Multi-Gbps WLAN system as shown in Fig. 1-3.. Control frames transmitted by WiFi signaling include frames needed to coordinate the BF training among the APs in the WiGig band. …., other APs can effectively exclude beam IDs (bad beams) that may interfere with this existing data link from their BF training beams. discussed throughout ; See §1, Page 2, Col 1, line 5-13 & Fig.1-3 - Based on this statistical learning DB, in real-time BF, by just comparing the current UE WiFi fingerprint with the pre-stored UE WiFi fingerprints, a best associated AP can be selected for the UE, and a group of WiGig best sector IDs (beams) can be estimated for the selected AP to effectively communicate with the UE at its current position. Among these estimated best beams, the beam IDs overlapping with the existing WiGig data links are recognized as bad beams and eliminated from the BF refinement process. These bad beams can be easily estimated using the pre-constructed statistical learning DB. discussed throughout ; See §3, Page 3, Col 1, line 38-45 & Fig.1-3 -  To efficiently coordinate the BF process and reduce packet collisions and interference to existing WiGig data links while doing BF, the concept of best and bad beams ….The best beams are estimated based on the current WiFi fingerprint of the UE (location) by using statistically learned fingerprint DBs……From these estimated best beams, beam directions (bad beams) that may degrade the data rate of existing WiGig data links are eliminated from the BF refinement. The candidates of bad beams can be estimated by evaluating the overlaps of best beams of different APs in the best beam DB. In the online phase, more accurate bad beams are selected using the BID frames sent from existing links. That is, bad beams are identified/estimated/determined by using a pre-constructed statistical learning database which contains time information associated with original data (as beam IDs overlapping with WiGig Data are recognized as bad beams), are excluded from BF refinement process, as disclosed in the aforesaid section).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Li_IEEE_NPL’s invention of enabling seamless WiGig/WiFi handovers in tri-band wireless system to include Ehab_IEEE_NPL ’s invention of WiFi Assisted Multi-WiGig AP Coordination for Future Multi-Gbps WLANs, because it reduces interference to existing WiGig data links while performing beamforming (BF)  when WiGig WLAN is used with a tight coordination between a  5 GHz (WiFi) and a 60 GHz (WiGig) unlicensed frequency bands. (Abstract, Ehab_IEEE_NPL).
Yet, Li_IEEE_NPL and Ehab_IEEE_NPL do not expressly teach control the communicator to transmit, to the external device through the main frequency band and the at least one sub frequency band, a response signal including information on the identified reception state of the original data.
However, in the analogous art, Abdouelseoud explicitly discloses control (Fig.10, 16) the communicator to transmit, to the external device through the main frequency band and the at least one sub frequency band, a response signal including information on the identified reception state of the original data. (Fig.10/Fig.13-17 & ¶0012 - apparatus, systems and methods, for utilizing directional data transmission over a communication band (e.g., mmW) and performing discovery action over a discovery band (e.g., sub-6 GHz band) that aids scanning for mmW mesh network discovery. interaction between a new multi-band capable device 92 and an existing multi-band capable device 94 which is already connected to the network…. a beacon 104 is sent over the sub-6 GHz band from the existing STA states discovery assistance capability.  A connection setup/RSNA authentication setup is performed 106…… Here,  beacons / message signals  between the two multi-band devices do occur over discovery band (sub-6 GHz/sub-band)   …. After beamforming, then a connection setup process 114 is performed to connect the new STA into the network. Here, data communication between the two multi-band devices do occur over the communication band (mmW / main band)). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Li_IEEE_NPL’s invention of enabling seamless WiGig/WiFi handovers in tri-band wireless system and Ehab_IEEE_NPL’s invention of WiFi Assisted Multi-WiGig AP Coordination for Future Multi-Gbps WLANs to include Abouelseoud’s invention of scheduling and triggering mmW discovery assistance by lower band signaling, because it provides an enhanced mechanisms for providing discovery assistance within a mmWave directional wireless network (¶0005/¶0011,  Abouelseoud).

Re. claims 4 and 11,  Li_IEEE_NPL,  Ehab_IEEE_NPL  and Abouelseoud teach claims 1 and 8 respectively.
Li_IEEE_NPL also teaches further comprising: based on data regarding the contents not being received through the main frequency band, receiving a signal including the original data of the contents through a first sub frequency band from among the at least one sub frequency band, and receiving the connection state signal including information on the original data through a second sub frequency band from among the at least one sub frequency band. (discussed throughout ; See §2, Page 1, Col 2, line 33-35 – Tri-band client can handover timely when its WiGig link deteriorates, breaks, or recovers. discussed throughout ; See §2, Page 1, Col 2, line 38-44 to Page 2, Col 1, line 1-4 & Fig.2   - The client determines when to trigger handovers based on the conditions of its WiGig (60 GHz- main frequency band) /WiFi links (2.4 / 5 GHz / sub- band). To trigger a handover, the client sends a signaling message with the request to the AP through its WiFi link (2.4 / 5 GHz sub- band). When receiving the handover request, the AP switches the client’s data traffic from the current link (i.e., WiGig or WiFi) to the other… Also See §3, Page 2, Col 1, line 34-42).

Claims 15, 17-18 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Li_IEEE_NPL,  in view of Ehab_IEEE_NPL.

Re. claim 15, Li_IEEE_NPL teaches a controlling method of an electronic device for transmitting contents (discussed throughout ; See abstract & Fig.2  - For example, Seamless WiGig/WiFi handover solution for timely handover trigger for the WiGig’s abrupt link interruption in triband (2.4/5/60GHz) wireless systems.), the method comprising: while transmitting, to an external device through a main frequency band, a signal including original data of contents, transmitting, to the external device through at least one sub frequency band, a connection state signal including information on the original data and time information according to the original data (discussed throughout ; See §1, Page 1, Col 2, line 4-8 & Fig.2 –  A tri-band client uses WiGig link (60 GHz- main frequency band) for high resolution video which provides greater throughput than WiF link (2.4 / 5 GHz / sub- band with low resolution).  discussed throughout ; See §2, Page 1, Col 2, line 39-44  to Page 2, Col 1, line 1-4 & Fig.2  –  A tri-band client determines when to trigger handovers based on the conditions of its WiGig (60 GHz)/WiFi (2.4/5 GHz)  links. To trigger a handover, the client sends a signaling message  with the request to the AP through its WiFi link. Meanwhile, the tri-band client notifies ongoing multimedia application servers of the handover if there is any. In order to prevent signaling messages from being congested by other WiFi traffic, they are given higher priority …When receiving the handover request, the AP switches the client’s data traffic from the current link (i.e., WiGig or WiFi) to the other.); receiving, from the external device, a response signal including information on a reception state of the original data received by the external device (discussed throughout ; See §2, Page 1, Col 2, line 39-44  to Page 2, Col 1, line 1-4 & Fig.2  –  A tri-band client determines when to trigger handovers based on the conditions of its WiGig (60 GHz)/WiFi (2.4/5 GHz)  links. To trigger a handover, the client sends a signaling message  with the request to the AP through its WiFi link…When receiving the handover request, the AP switches the client’s data traffic from the current link (i.e., WiGig or WiFi) to the other); and transmitting, to the external device based on the response signal, at least one of a signal including first quality data of the contents and a signal including second quality data of the contents, the first quality data being a higher quality than the second quality data (discussed throughout ; See §1, Page 1, Col 2, line 4-8 & Fig.2  -   WiGig (60 GHz- main frequency band)  mostly has greater throughput than the WiFi (2.4 / 5 GHz / sub- band), the quality of ongoing services may need to be adapted when different links are used. … the client can have services with high-resolution (First quality (Higher quality) with WiGig) and low-resolution (second quality (lower quality) with WiFi) videos over the WiGig and the WiFi links, respectively. discussed throughout ; See §2, Page 1, Col 2, line 38-44 to Page 2, Col 1, line 1-4 & Fig.2 - The client determines when to trigger handovers based on the conditions of its WiGig/WiFi links (i.e., based on the condition of first or second qualities). To trigger a handover, the client sends a signaling message  with the request to the AP through its WiFi link (2.4 / 5 GHz  sub- band)…When receiving the handover request, the AP switches the client’s data traffic from the current link (i.e., WiGig or WiFi) to the other).
Even though, Li_IEEE_NPL  teaches while transmitting, to an external device through a main frequency band, a signal including original data of contents, transmitting, to the external device through at least one sub frequency band, a connection state signal including information on the original data ………., yet, Li_IEEE_NPL  does not expressly teach the claimed feature “time information according to the original data”, however, in the analogous art, Ehab_IEEE_NPL explicitly discloses while transmitting, to an external device through a main frequency band, a signal including original data of contents, transmitting, to the external device through at least one sub frequency band, a connection state signal including information on the original data and time information according to the original data (discussed throughout ; See §1, Page 1, Col 2, line 25-39 & Fig.1-3 -  control frames to be shared among the APs are transmitted via the wide coverage WiFi band (5 GHz (Sub-band)), while the high speed data frames are concurrently transmitted by the WiGig band (60 GHz- main frequency band) from the multiple APs. That is, control signals are exchanged using WiFi band (5 GHz) and high speed data frames are communicated by WiGig band (60 GHz) in a Multi-Gbps WLAN system as shown in Fig. 1-3.. Control frames transmitted by WiFi signaling include frames needed to coordinate the BF training among the APs in the WiGig band. …., other APs can effectively exclude beam IDs (bad beams) that may interfere with this existing data link from their BF training beams. discussed throughout ; See §1, Page 2, Col 1, line 5-13 & Fig.1-3 - Based on this statistical learning DB, in real-time BF, by just comparing the current UE WiFi fingerprint with the pre-stored UE WiFi fingerprints, a best associated AP can be selected for the UE, and a group of WiGig best sector IDs (beams) can be estimated for the selected AP to effectively communicate with the UE at its current position. Among these estimated best beams, the beam IDs overlapping with the existing WiGig data links are recognized as bad beams and eliminated from the BF refinement process. These bad beams can be easily estimated using the pre-constructed statistical learning DB. discussed throughout ; See §3, Page 3, Col 1, line 38-45 & Fig.1-3 -  To efficiently coordinate the BF process and reduce packet collisions and interference to existing WiGig data links while doing BF, the concept of best and bad beams ….The best beams are estimated based on the current WiFi fingerprint of the UE (location) by using statistically learned fingerprint DBs……From these estimated best beams, beam directions (bad beams) that may degrade the data rate of existing WiGig data links are eliminated from the BF refinement. The candidates of bad beams can be estimated by evaluating the overlaps of best beams of different APs in the best beam DB. In the online phase, more accurate bad beams are selected using the BID frames sent from existing links.That is, bad beams are identified/estimated/determined by using a pre-constructed statistical learning database which contains time information associated with original data (as beam IDs overlapping with WiGig Data are recognized as bad beams), are excluded from BF refinement process, as disclosed in the aforesaid sections).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Li_IEEE_NPL’s invention of enabling seamless WiGig/WiFi handovers in tri-band wireless system to include Ehab_IEEE_NPL ’s invention of WiFi Assisted Multi-WiGig AP Coordination for Future Multi-Gbps WLANs, because it reduces interference to existing WiGig data links while performing beamforming (BF)  when WiGig WLAN is used with a tight coordination between a  5 GHz (WiFi) and a 60 GHz (WiGig) unlicensed frequency bands. (Abstract, Ehab_IEEE_NPL).

Re. claim 18, Li_IEEE_NPL  teaches an electronic device (Fig.2) for transmitting contents, the electronic device comprising: a communicator communicable with an external device through a plurality of frequency bands (discussed throughout ; See abstract & Fig.2  - For example, Seamless WiGig/WiFi handover solution for timely handover trigger for the WiGig’s abrupt link interruption in triband (2.4/5/60GHz – a plurality of frequency bands) wireless systems.); and a processor (Fig.2 & See §4, Page 2, Col 2, line 22-24) configured to: control the communicator to, while  transmitting, to the external device through a main frequency band, a signal including original data of contents, transmit, to the external device through at least one sub frequency band, a connection state signal including information on the original data  and time information according to the original data(discussed throughout ; See §1, Page 1, Col 2, line 4-8 & Fig.2 –  A tri-band client uses WiGig link (60 GHz- main frequency band) for high resolution video which provides greater throughput than WiF link (2.4 / 5 GHz / sub- band with low resolution).  discussed throughout ; See §2, Page 1, Col 2, line 39-44  to Page 2, Col 1, line 1-4 & Fig.2  –  A tri-band client determines when to trigger handovers based on the conditions of its WiGig (60 GHz)/WiFi (2.4/5 GHz)  links. To trigger a handover, the client sends a signaling message  with the request to the AP through its WiFi link. Meanwhile, the tri-band client notifies ongoing multimedia application servers of the handover if there is any. In order to prevent signaling messages from being congested by other WiFi traffic, they are given higher priority …When receiving the handover request, the AP switches the client’s data traffic from the current link (i.e., WiGig or WiFi) to the other), and based on a response signal including information on a reception state of the original data received by the external device being received from the external device through the communicator, control the communicator to transmit, to the external device based on the response signal, at least one of a signal including first quality data and a signal including second quality data (discussed throughout ; See §1, Page 1, Col 2, line 4-8 & Fig.2  -   WiGig (60 GHz- main frequency band)  mostly has greater throughput than the WiFi (2.4 / 5 GHz / sub- band), the quality of ongoing services may need to be adapted when different links are used. … the client can have services with high-resolution (First quality (Higher quality) with WiGig) and low-resolution (second quality (lower quality) with WiFi) videos over the WiGig and the WiFi links, respectively. discussed throughout ; See §2, Page 1, Col 2, line 38-44 to Page 2, Col 1, line 1-4 & Fig.2   - The client determines when to trigger handovers based on the conditions of its WiGig/WiFi links (i.e., based on the condition of first or second qualities). To trigger a handover, the client sends a signaling message with the request to the AP through its WiFi link.. When receiving the handover request, the AP switches the client’s data traffic from the current link (i.e., WiGig or WiFi) to the other).
expressly teach the claimed feature “time information according to the original data“, however, in the analogous art, Ehab_IEEE_NPL explicitly discloses a processor (Fig.1, APC) configured to: control the communicator to, while  transmitting, to the external device through a main frequency band, a signal including original data of contents, transmit, to the external device through at least one sub frequency band, a connection state signal including information on the original data  and time information according to the original data (discussed throughout ; See §1, Page 1, Col 2, line 25-39 & Fig.1-3 -  control frames to be shared among the APs are transmitted via the wide coverage WiFi band (5 GHz (Sub-band)), while the high speed data frames are concurrently transmitted by the WiGig band (60 GHz- main frequency band) from the multiple APs. That is, control signals are exchanged using WiFi band (5 GHz) and high speed data frames are communicated by WiGig band (60 GHz) in a Multi-Gbps WLAN system as shown in Fig. 1-3.. Control frames transmitted by WiFi signaling include frames needed to coordinate the BF training among the APs in the WiGig band. …., other APs can effectively exclude beam IDs (bad beams) that may interfere with this existing data link from their BF training beams. discussed throughout ; See §1, Page 2, Col 1, line 5-13 & Fig.1-3 - Based on this statistical learning DB, in real-time BF, by just comparing the current UE WiFi fingerprint with the pre-stored UE WiFi fingerprints, a best associated AP can be selected for the UE, and a group of WiGig best sector IDs (beams) can be estimated for the selected AP to effectively communicate with the UE at its current position. Among these estimated best beams, the beam IDs overlapping with the existing WiGig data links are recognized as bad beams and eliminated from the BF refinement process. These bad beams can be easily estimated using the pre-constructed statistical learning DB. discussed throughout ; See §3, Page 3, Col 1, line 38-45 & Fig.1-3 -  To efficiently coordinate the BF process and reduce packet collisions and interference to existing WiGig data links while doing BF, the concept of best and bad beams ….The best beams are estimated based on the current WiFi fingerprint of the UE (location) by using statistically learned fingerprint DBs……From these estimated best beams, beam directions (bad beams) that may degrade the data rate of existing WiGig data links are eliminated from the BF refinement. The candidates of bad beams can be estimated by evaluating the overlaps of best beams of different APs in the best beam DB. In the online phase, more accurate bad beams are selected using the BID frames sent from existing links. That is, bad beams are identified/estimated/determined by using a pre-constructed statistical learning database which contains time information associated with original data (as beam IDs overlapping with WiGig Data are recognized as bad beams), are excluded from BF refinement process, as disclosed in the aforesaid section).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Li_IEEE_NPL’s invention of enabling seamless WiGig/WiFi handovers in tri-band wireless system to include Ehab_IEEE_NPL ’s invention of WiFi Assisted Multi-WiGig AP Coordination for Future Multi-Gbps WLANs, because it reduces interference to existing WiGig data 

Re. claims 17 and 20,  Li_IEEE_NPL and Ehab_IEEE_NPL teach claims 15 and 18 respectively.
Li_IEEE_NPL alsoteaches further comprising:  52based on the response signal received from the external device being received through only the at least one sub frequency band, transmitting, to the external device through the at least one sub frequency band, a signal including the original data (discussed throughout ; See §2, Page 1, Col 2, line 38-44 to Page 2, Col 1, line 1-4 & Fig.2 - The client determines when to trigger handovers based on the conditions of its WiGig/WiFi links (i.e., based on the condition of first or second qualities). To trigger a handover, the client sends a signaling message  with the request to the AP through its WiFi link (2.4 / 5 GHz sub- band)…When receiving the handover request, the AP switches the client’s data traffic from the current link (i.e., WiGig or WiFi) to the other)).











Claims 2-3 and 9-10  are rej ected under 35 U.S.C. 103 as being unpatentable over Li_IEEE_NPL, in view of Ehab_IEEE_NPL, in view of Abouelseoud,  further in view of Strater et al. (2017/0111244 as submitted in IDS), Strater, hereinafter.

Re. claims 2 and 9, Li_IEEE_NPL , Ehab_IEEE_NPL and Abouelseoud  teach claims 1 and 8 respectively.
Li_IEEE_NPL further teaches based on determining that at least some of the original data is missing, transmitting, to the external device through the main frequency band and the at least one sub frequency band, a second response signal including information on a missing part of the original data (discussed throughout ; See §2, Page 1, Col 2, line 33-35 – Tri-band client can handover timely when its WiGig link deteriorates, breaks, or recovers. discussed throughout ; See §2, Page 1, Col 2, line 38-44 to Page 2, Col 1, line 1-4 & Fig.2   - The client determines when to trigger handovers based on the conditions of its WiGig (60 GHz- main frequency band) /WiFi links (2.4 / 5 GHz / sub- band). To trigger a handover, the client sends a signaling message with the request to the AP through its WiFi link (2.4 / 5 GHz sub- band). When receiving the handover request, the AP switches the client’s data traffic from the current link (i.e., WiGig or WiFi) to the other).
Yet, Li_IEEE_NPL,  Ehab_IEEE_NPL  and Abouelseoud do not expressly teach wherein the transmitting comprises: based on determining that the received original data is not missing data, transmitting, to the external device through the main frequency band and the at least one sub frequency band, a first response signal to notify that the original data is received;  
However, in the analogous art, Strater explicitly discloses wherein the transmitting comprises: based on determining that the received original data is not missing data, transmitting, to the external device through the main frequency band and the at least one sub frequency band, a first response signal to notify that the original data is received (Fig.1-3 & ¶0045 - At 310, a determination may be made whether a data congestion condition exists for the high frequency band.  The determination whether a data congestion condition exists for the high frequency band. ¶0046 - If, at 310, the determination is made that a data congestion condition does not exist in the high frequency band 120, the process 300 may proceed to 315.  At 315, the access point 105 may delay a next band measurement…..the delay period may be set to zero when a continuous monitoring of the band is desired.)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Li_IEEE_NPL’s invention of enabling seamless WiGig/WiFi handovers in tri-band wireless system and Ehab_IEEE_NPL ’s invention of WiFi Assisted Multi-WiGig AP Coordination for Future Multi-Gbps WLANs and Abouelseoud’s invention of scheduling and triggering mmW discovery assistance by lower band signaling to include Strater ’s invention of band steering using deep packet inspection, because it provides an improved method for an access point in steering one or more client devices using an excessive amount of wireless network resources from an overloaded frequency band to another frequency band having excess capacity (Abstract, ¶0003 - ¶0005, Strater)

Re. claims 3 and 10, Li_IEEE_NPL,  Ehab_IEEE_NPL, Abouelseoud and Strater teach claims 2 and 9 respectively.
Yet, Li_IEEE_NPL, Ehab_IEEE_NPL and Abouelseoud do not expressly teach further comprising:  47based on the second response signal being transmitted to the external device through the main frequency band and the at least one sub frequency band more than a predetermined number of times, receiving, from the external device, the signal including the first quality data of the contents through the main frequency band, and receiving the signal including the second quality data of the contents through the at least one sub frequency band.
explicitly discloses further comprising:  47based on the second response signal being transmitted to the external device through the main frequency band and the at least one sub frequency band more than a predetermined number of times, receiving, from the external device, the signal including the first quality data of the contents through the main frequency band, and receiving the signal including the second quality data of the contents through the at least one sub frequency band. (Fig.1-3 & ¶0048 - At 325, the determination may be made whether one or more client devices receiving data over the high frequency band 120 are operating outside of a parameter threshold.  The determination whether one or more client devices are operating outside of a parameter threshold may be made by the access point 105…the access point 105 may measure one or more parameters (e.g., .. number of transmit retries,) associated with the transmission of data to each of one or more client devices receiving data over the high frequency band 120.  Settings at the access point 105 may define constraints or thresholds for each of the measured client device parameters (e.g., maximum number of transmit retries,). ¶0049 - At 330, the one or more client devices that are operating outside of a parameter threshold may be added to a high frequency band black list. ¶0050 - Once the one or more client devices are disassociated from the high frequency band, and since the one or more client devices are now listed in the high frequency band black list, the one or more client devices may be forced to associate with a low frequency band.). ¶0051 - At 340, a list of client devices associated with the high frequency band may be generated, wherein the client devices are ordered in the list from highest to lowest air-time demand).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Li_IEEE_NPL’s invention of enabling seamless WiGig/WiFi handovers in tri-band wireless system and Ehab_IEEE_NPL ’s invention of WiFi Assisted Multi-WiGig AP Coordination for Future Multi-Gbps WLANs and Abouelseoud’s invention of scheduling and triggering  ’s invention of band steering using deep packet inspection, because it provides an improved method for an access point in steering one or more client devices using an excessive amount of wireless network resources from an overloaded frequency band to another frequency band having excess capacity (Abstract, ¶0003 - ¶0005, Strater)


Claims 5-7 and  12-14  are rejected under 35 U.S.C. 103 as being unpatentable over Li_IEEE_NPL, in view of Ehab_IEEE_NPL, in view of Abouelseoud, further in view of Jung et al. (2017/0105216, same assignee but published more than a year of EFD of the instant application), Jung, hereinafter.

Re. claims 5 and 12, Li_IEEE_NPL, Ehab_IEEE_NPL and Abouelseoud teach claims 4 and 11 respectively.
Yet, Li_IEEE_NPL, Ehab_IEEE_NPL and Abouelseoud do not expressly teach wherein: the determining comprises determining a buffer amount of the original data stored in a buffer; and the receiving comprises, based on the determined buffer amount being less than a predetermined amount, receiving the signal including the first quality data of the contents through the first sub frequency band and receiving the signal including the second quality data of the contents through the second sub frequency band.
However, in the analogous art, Jung explicitly discloses wherein: the determining comprises determining a buffer amount of the original data stored in a buffer (Fig.4 & ¶0150 - When the size of the data is greater than a preset size or a capacity of a memory functionally connected to the electronic device, the processor can store the data in the network storage device. ¶0279 - When the storage capacity of the electronic device 101 is insufficient, the electronic device 101 can transmit the data from the external device to the storage device and the storage device can store the data. ¶0280 - In step 1507, the electronic device 101 can communicate data with the external device using the at least one frequency band or communication path selected.); and the receiving comprises, based on the determined buffer amount being less than a predetermined amount (Fig.1-4 & ¶0279 - When the storage capacity of the electronic device 101 is insufficient, the electronic device 101 can transmit the data from the external device to the storage device and the storage device can store the data.), receiving the signal including the first quality data of the contents through the first sub frequency band and receiving the signal including the second quality data of the contents through the second sub frequency band (Fig.9-10 & ¶0232 - electronic device 101 can communicate with the AP using the first communication connection or the second communication connection according to whether its context corresponds to the condition of using the 60 GHz frequency band or the condition of using the 2.4 GHz or 5 GHz frequency band. ¶0233 - the AP may confirm the context information and communicate with the electronic device 101 using the first communication connection or the second communication connection according to whether the confirmed context corresponds to the preset condition. Fig.15 & ¶0278- In step 1505, the electronic device 101 can select at least one of the frequency bands supported by the electronic device 101 or at least one of the communication paths at least based on the confirmed context information.  ¶0280 - In step 1507, the electronic device 101 can communicate data with the external device using the at least one frequency band or communication path selected).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Li_IEEE_NPL’s invention of enabling seamless WiGig/WiFi handovers in tri-band wireless system and Ehab_IEEE_NPL ’s invention of WiFi Assisted Multi-WiGig AP Coordination for Future Multi-Gbps WLANs and Abouelseoud’s invention of scheduling and triggering mmW discovery assistance by lower band signaling to include Jung’s invention of an adaptive communication method, because it provides enhanced data communication by supporting the selection of a frequency band or a communication path between an electronic device and external devices based on various context information such as data volume and/or transmission rate, in turn, helps reducing cost for bandwidth usage for consumer along with reducing energy consumption of communication devices (Abstract, ¶0010/¶0012, Jung)

Re. claims 6 and 13, Li_IEEE_NPL, Ehab_IEEE_NPL and Abouelseoud teach claims 1 and 8 respectively.
Yet, Li_IEEE_NPL, Ehab_IEEE_NPL and Abouelseoud do not expressly teach wherein: the determining comprises determining a buffer amount of the original data stored in a buffer; and  48the transmitting comprises transmitting, to the external device through the main frequency band and the at least one sub frequency band, a response signal including information on the determined buffer amount.
However, in the analogous art, Jung explicitly discloses wherein: the determining comprises determining a buffer amount of the original data stored in a buffer (Fig.4 & ¶0150 - When the size of the data is greater than a preset size or a capacity of a memory functionally connected to the electronic device, the processor can store the data in the network storage device. ¶0279 - When the storage capacity of the electronic device 101 is insufficient, the electronic device 101 can transmit the data from the external device to the storage device and the storage device can store the data. ¶0280 - In step 1507, the electronic device 101 can communicate data with the external device using the at least one frequency band or communication path selected.); and  48the transmitting comprises transmitting, to the external device through the main frequency band and the at least one sub frequency band, a response signal including information on the determined buffer amount.(Fig.9-10 & ¶0232 - electronic device 101 can communicate with the AP using the first communication connection or the second communication connection according to whether its context corresponds to the condition of using the 60 GHz frequency band or the condition of using the 2.4 GHz or 5 GHz frequency band. ¶0233 - the AP may confirm the context information and communicate with the electronic device 101 using the first communication connection or the second communication connection according to whether the confirmed context corresponds to the preset condition. Fig.15 & ¶0278- In step 1505, the electronic device 101 can select at least one of the frequency bands supported by the electronic device 101 or at least one of the communication paths at least based on the confirmed context information.  ¶0280 - In step 1507, the electronic device 101 can communicate data with the external device using the at least one frequency band or communication path selected).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Li_IEEE_NPL’s invention of enabling seamless WiGig/WiFi handovers in tri-band wireless system and Ehab_IEEE_NPL ’s invention of WiFi Assisted Multi-WiGig AP Coordination for Future Multi-Gbps WLANs and Abouelseoud’s invention of scheduling and triggering mmW discovery assistance by lower band signaling to include Jung’s invention of an adaptive communication method, because it provides enhanced data communication by supporting the selection of a frequency band or a communication path between an electronic device and external devices based on various context information such as data volume and/or transmission rate, in turn, helps reducing cost for bandwidth usage for consumer along with reducing energy consumption of communication devices (Abstract, ¶0010/¶0012, Jung)
Re. claims 7 and 14, Li_IEEE_NPL,  Ehab_IEEE_NPL, Abouelseoud and Jung teach claims 6 and 13 respectively.
Yet, Li_IEEE_NPL,  Ehab_IEEE_NPL and Abouelseoud do not expressly teach wherein, based on the determined buffer amount being less than a predetermined amount: the transmitting comprises transmitting, to the external device through the main frequency band and the at least one sub frequency band, a response signal to notify that the buffer amount is not sufficient; and the receiving comprises receiving, from the external device through the main frequency band, the signal including the first quality data of the contents, and receiving, from the external device through the at least one sub frequency band, the signal including the second quality data of the contents.
explicitly discloses wherein, based on the determined buffer amount being less than a predetermined amount: the transmitting comprises transmitting, to the external device through the main frequency band and the at least one sub frequency band, a response signal to notify that the buffer amount is not sufficient (Fig.9-10 & ¶0232 - electronic device 101 can communicate with the AP using the first communication connection or the second communication connection according to whether its context corresponds to the condition of using the 60 GHz frequency band or the condition of using the 2.4 GHz or 5 GHz frequency band. ¶0233 - the AP may confirm the context information and communicate with the electronic device 101 using the first communication connection or the second communication connection according to whether the confirmed context corresponds to the preset condition. Fig.15 & ¶0278- In step 1505, the electronic device 101 can select at least one of the frequency bands supported by the electronic device 101 or at least one of the communication paths at least based on the confirmed context information. ¶0279 - When the storage capacity of the electronic device 101 is insufficient, the electronic device 101 can transmit the data from the external device to the storage device and the storage device can store the data. ¶0280 - In step 1507, the electronic device 101 can communicate data with the external device using the at least one frequency band or communication path selected); and the receiving comprises receiving, from the external device through the main frequency band, the signal including the first quality data of the contents, (Fig.10 & ¶0223 - When determining that the context corresponds to the preset condition in step 1003, the electronic device 101 can send to the AP a message requesting to establish a second communication connection using the 60 GHz frequency band in step 1005.  Upon receiving the message requesting the second communication connection establishment, the AP can activate a module (or a module for using the 60 GHz frequency band) for the establishing the second communication connection. ¶0226 - In step 1011, the electronic device 101 can communicate data with the AP through the second communication connection.) and receiving, from the external device through the at least one sub frequency band, the signal including the second quality data of the contents. (Fig.10 & ¶0227 - When the context does not correspond to the preset condition, the electronic device 101 can communicate data with the AP using the first  communication connection (2.4 GHz or 5 GHz frequency band – Sub band frequency) in step 1013).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Li_IEEE_NPL’s invention of enabling seamless WiGig/WiFi handovers in tri-band wireless system and Ehab_IEEE_NPL ’s invention of WiFi Assisted Multi-WiGig AP Coordination for Future Multi-Gbps WLANs and  Abouelseoud’s invention of scheduling and triggering mmW discovery assistance by lower band signaling to include Jung’s invention of an adaptive communication method, because it provides enhanced data communication by supporting the selection of a frequency band or a communication path between an electronic device and external devices based on various context information such as data volume and/or transmission rate, in turn, helps reducing cost for bandwidth usage for consumer along with reducing energy consumption of communication devices (Abstract, ¶0010/¶0012, Jung)






Claims  16 and 19  are rejected under 35 U.S.C. 103 as being unpatentable over Li_IEEE_NPL, in view of Ehab_IEEE_NPL, further in view of Jung.

Re. claim 16, Li_IEEE_NPL and Ehab_IEEE_NPL teach claim 15.
Li_IEEE_NPL  further teaches wherein the transmitting the at least one of the signal including the first quality data of the contents and the signal including the second quality data of the contents comprises (discussed throughout ; See §1, Page 1, Col 2, line 4-8 & Fig.2  -   WiGig (60 GHz- main frequency band)  mostly has greater throughput than the WiFi (2.4 / 5 GHz / sub- band), the quality of ongoing services may need to be adapted when different links are used. … the client can have services with high-resolution (First quality (Higher quality) with WiGig) and low-resolution (second quality (lower quality) with WiFi) videos over the WiGig and the WiFi links, respectively. discussed throughout ; See §2, Page 1, Col 2, line 38-44 - The client determines when to trigger handovers based on the conditions of its WiGig/WiFi links (i.e., based on the condition of first or second qualities). To trigger a handover, the client sends a signaling message with the request to the AP through its WiFi link (2.4 / 5 GHz / sub- band)): and transmitting, to the external device through the at least one sub frequency band, the signal including the second quality data of the contents (discussed throughout ; See §2, Page 1, Col 2, line 38-44 - To trigger a handover, the client sends a signaling message with the request to the AP through its WiFi link (2.4 / 5 GHz sub- band)).
Yet, Li_IEEE_NPL and Ehab_IEEE_NPL do not expressly teach based on the response signal received from the external device being a response signal to notify that a buffer amount of original data stored in a buffer of the external device is not sufficient, transmitting, to the external device through the main frequency band, the signal including the first quality data of the contents, 
explicitly discloses based on the response signal received from the external device being a response signal to notify that a buffer amount of original data stored in a buffer of the external device is not sufficient, transmitting, to the external device through the main frequency band, the signal including the first quality data of the contents (Fig.9-10 & ¶0232 - electronic device 101 can communicate with the AP using the first communication connection or the second communication connection according to whether its context corresponds to the condition of using the 60 GHz frequency band or the condition of using the 2.4 GHz or 5 GHz frequency band. ¶0233 - the AP may confirm the context information and communicate with the electronic device 101 using the first communication connection or the second communication connection according to whether the confirmed context corresponds to the preset condition. Fig.15 & ¶0278- In step 1505, the electronic device 101 can select at least one of the frequency bands supported by the electronic device 101 or at least one of the communication paths at least based on the confirmed context information. ¶0279 - When the storage capacity of the electronic device 101 is insufficient, the electronic device 101 can transmit the data from the external device to the storage device and the storage device can store the data. ¶0280 - In step 1507, the electronic device 101 can communicate data with the external device using the at least one frequency band or communication path selected).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Li_IEEE_NPL’s invention of enabling seamless WiGig/WiFi handovers in tri-band wireless system and Ehab_IEEE_NPL ’s invention of WiFi Assisted Multi-WiGig AP Coordination for Future Multi-Gbps WLANs to include Jung’s invention of an adaptive communication method, because it provides enhanced data communication by supporting the selection of a frequency band or a communication path between an electronic device and external devices based on various context information such as data volume and/or transmission rate, in turn, helps reducing cost for 

Re. claim 19, Li_IEEE_NPL and Ehab_IEEE_NPL teach claim 18.
Li_IEEE_NPL also teaches the processor (Fig.2 & See §4, Page 2, Col 2, line 22-24) is further configured to: control the communicator to transmit, to the external device through the main frequency band, the signal including the first quality data of the contents, and transmit, to the external 53device through the at least one sub frequency band, the signal including the second quality data of the contents (discussed throughout ; See §1, Page 1, Col 2, line 4-8 & Fig.2  -   WiGig (60 GHz- main frequency band)  mostly has greater throughput than the WiFi (2.4 / 5 GHz / sub- band), the quality of ongoing services may need to be adapted when different links are used. … the client can have services with high-resolution (First quality (Higher quality) with WiGig) and low-resolution (second quality (lower quality) with WiFi) videos over the WiGig and the WiFi links, respectively. discussed throughout ; See §2, Page 1, Col 2, line 38-44 - The client determines when to trigger handovers based on the conditions of its WiGig/WiFi links (i.e., based on the condition of first or second qualities). To trigger a handover, the client sends a signaling message with the request to the AP through its WiFi link (2.4 / 5 GHz sub- band)).
Yet, Li_IEEE_NPL and Ehab_IEEE_NPL do not expressly teach  wherein based on the response signal received from the external device being a response signal for notifying that a buffer amount of the original data stored in a buffer of the external device is not sufficient.
explicitly discloses wherein based on the response signal received from the external device being a response signal for notifying that a buffer amount of the original data stored in a buffer of the external device is not sufficient (Fig.9-10 & ¶0232 - electronic device 101 can communicate with the AP using the first communication connection or the second communication connection according to whether its context corresponds to the condition of using the 60 GHz frequency band or the condition of using the 2.4 GHz or 5 GHz frequency band. ¶0233 - the AP may confirm the context information and communicate with the electronic device 101 using the first communication connection or the second communication connection according to whether the confirmed context corresponds to the preset condition. Fig.15 & ¶0278- In step 1505, the electronic device 101 can select at least one of the frequency bands supported by the electronic device 101 or at least one of the communication paths at least based on the confirmed context information. ¶0279 - When the storage capacity of the electronic device 101 is insufficient, the electronic device 101 can transmit the data from the external device to the storage device and the storage device can store the data. ¶0280 - In step 1507, the electronic device 101 can communicate data with the external device using the at least one frequency band or communication path selected).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Li_IEEE_NPL’s invention of enabling seamless WiGig/WiFi handovers in tri-band wireless system and Ehab_IEEE_NPL ’s invention of WiFi Assisted Multi-WiGig AP Coordination for Future Multi-Gbps WLANs to include Jung’s invention of an adaptive communication method, because it provides enhanced data communication by supporting the selection of a frequency band or a communication path between an electronic device and external devices based on various context information such as data volume and/or transmission rate, in turn, helps reducing cost for 

Response to Arguments
The examiner acknowledges the applicant’s amendments to independent claims 1, 8, 15 and 18.

Applicant's arguments filed 02/16/2021 have been fully considered but they are not persuasive.      

Regarding arguments in pages  11-19 for independent claim 1, applicant argues that Li_IEEE_NPL   fails to teach “while receiving, from an external device through a main frequency band, a signal including original data of contents, receiving, from the external device through at least one sub frequency band, a connection state signal including information on the original data ……………………….“, refers to item #1. Examiner respectfully disagrees with the applicant in regards to item #1. 
In addition, applicant’s remarks in regards to electronic device and external device in reference to office action, contrary to applicant’s own disclosures in the instant application. For example, applicant refers “receiving electronic device 100” and “transmitting electronic device 200” in ¶0053, in reference to Fig.1. As per applicant’s own admission in ¶0053, both “receiving electronic device 100” and “transmitting electronic device 200” may be any type of electronic devices, “for example, a smartphone, a TV, a personal computer (PC), a mobile device, AP”.  In other words, electronic device 100 and electronic device 200 are interchangeably referred to as apparatus/device in reference to transmission and reception of data (e.g., video streaming) and control signals (e.g. signaling messages/connection state signal). Moreover, applicant refers “electronic device 200” as an external device at least in ¶0076 and ¶0132. In other words, in applicant’s own admission, an “external device” could be considered as any types of electronics devices, “for example, a smartphone, a TV, a personal computer (PC), a mobile device, AP”,  as disclosed in ¶0053.  It is evident from the aforementioned analysis that a personal computer (PC) (or a laptop) and an AP (Access Pont) could be interchangeably referred to as a “receiving electronic device” or a “transmitting electronic device” or an “external device”, by the definition, put forth by the applicant as disclosed at least in ¶0053, ¶0076 and ¶0132.
By refuting applicant’s allegation in reference to electronic device and external devices as mentioned in page 12 of remarks, examiner, now, rebuts applicant’s arguments to the above limitation, i.e.,  “ while…. on the original data”, otherwise, termed as item #1.  Li_IEEE_NPL discloses in abstract “let a triband client have multimedia services at the WiGig’s very high speed without any hassle. When the WiGig link is down or performs bad, not only can the client temporarily handover to WiFi without service interruption, but its ongoing multimedia services can also adapt to the WiFi’s slower link“. In other words, triband client receives multimedia services (i.e., video streaming / original data) at  WiGig’s very high speed (higher resolution) at 60 GHz (main frequency band) when surrounding radio condition is good (i.e., LOS – Line of sight from triband AP is clear) for 60 GHz but when LOS gets deteriorated (for 60 GHz) in case of mobility or signal blockage, triband client receives multimedia services (i.e., video streaming / original data) at WiFi speed (2.4/5 GHz (lower resolution) – sub band). Li_IEEE_NPL  further discloses in  Page 1, Col 2, line 39-44  along with Fig.2, “a tri-band client determines when to trigger handovers based on the conditions of its WiGig (60 GHz)/WiFi (2.4/5 GHz)  links. To trigger a handover, the client sends a signaling message  with the request to the AP through its WiFi link…. …When receiving the handover request, the AP switches the client’s data traffic from the current link  “. In other words, Li_IEEE_NPL clearly teaches a handover scenario where the tri-band electronic device carries data over WiGig (60 Ghz) network with high-resolution but due to the mobility or signal blockage as experienced by the tri-band client band, signaling messages (e.g., connection state signal as per applicant’s definition in several paragraphs of the instant application as well as applicant’s remarks in page 13 as submitted on 02/16/2021, examiner interprets the term with signaling message under BRI) are exchanged between the tri-band client device and the AP using WiFi (2.4/5 GHz) network, subsequently triggers a handover for the ongoing data session as carried by tri-band client, which is evidently unequivocally contradicts applicant’s remarks at least in page 13 as submitted on 02/16/2021, where it is recited, “Li, however, plainly fails to suggest that electronic device receives anything over the WiFi networks ….. while receiving data over the WiGig network“. In fact , the applicant appears to claim similar inventive concept at least in ¶0054-¶0057 in reference to receiving original data (e.g., video) in 60 GHz (main band) when transmitting and receiving electronic devices are in LOS environment (for 60 GHz),  while receiving original data (e.g., video) in 2.4 / 5 GHz (sub band) when main band (60 GHz) is in the NLOS environment which is again contrary to applicant’s remarks at least in page 13 of remarks as submitted on 02/16/2021.
Applicant further alleges that Li_IEEE_NPL fails to teach or suggest, “the client receives the original data of contents in the subband while receiving the original data of contents in the main-band; and (2) the original data of contents in Li does not correspond to a connection state signal”. Examiner respectfully disagrees with the applicant as found in page 13 of remarks as submitted on 02/16/2021.  The title of Li_IEEE_NPL’s reference  is “Enabling Seamless WiGig/WiFi Handovers in Tri-band Wireless Systems“. Moreover, Li_IEEE_NPL discloses in abstract, “When the WiGig link (60 Ghz) is down or performs bad, not only can the client temporarily handover to WiFi (2.4/5 GHz) without service interruption, but its ongoing multimedia services (e.g, in  WiGig link) can also adapt to the WiFi’s slower link…… design and implement an application-aware, seamless WiGig/WiFi handover solution above the network layer. …. a video streaming service at the client is not interrupted during WiGig/WiFi handovers, which are triggered by mobility or the WiGig’s signal blockage, but smoothly switches between different resolutions according to different links“. Li_IEEE_NPL  further discloses in  Page 1, Col 2, line 39-44  along with Fig.2, “a tri-band client determines when to trigger handovers based on the conditions of its WiGig (60 GHz)/WiFi (2.4/5 GHz)  links. To trigger a handover, the client sends a signaling message  with the request to the AP through its WiFi link…. …When receiving the handover request, the AP switches the client’s data traffic from the current link”. It is evident from the aforesaid disclosures by Li_IEEE_NPL that handover along with handover feedback/signaling message occurs between a tri-band client device and an AP switch as shown in Fig. 2 and the interaction for data and signaling message (e.g., handover feedback/connection  state signal) between the devices are reciprocal (in reference to reception/transmission) as shown in Fig. 2. The ongoing video transmission over WiGig (60 Ghz) network between the triband client device and the AP  adapts to a different link  due to RF/propagation condition of the WiGig link (60 Ghz) and handover process is assisted by the singling message (connection state signal / handover feedback) exchanged in WiFi link (5 GHz) as shown Fig.2, clearly contrary to applicant’s remarks at least in pages 13-14 of remarks as submitted on 02/16/2021.  The aforesaid disclosures by  Li_IEEE_NPL, is considered as item #1 in referring to applicant’s arguments as submitted on 02/16/2021.
Applicant further argues that Li_IEEE_NPL fails to teach or suggest “the client device receiving a connection state signal through at least one sub frequency band”. Examiner respectfully disagrees with the applicant as found in page 14 of remarks as submitted on 02/16/2021. Li_IEEE_NPL  further discloses in  Page 1, Col 2, line 29-38  along with Fig.2, “a seamless WiGig/WiFi handover solution above the network layer, …enable it to feedback handover events (BRI: handover feedback refers to two-way exchange of information between tri-band client and tri-band AP as shown in Fig.2) to multimedia applications. ….. application servers which accept the handover feedbacks (BRI: handover feedback refers to two-way exchange of information between tri-band client and tri-band AP as shown in Fig.2) can also adapt to different links ”. Li_IEEE_NPL  further , “a tri-band client determines when to trigger handovers based on the conditions of its WiGig (60 GHz)/WiFi (2.4/5 GHz)  links. To trigger a handover, the client sends a signaling message  with the request to the AP through its WiFi link…. …When receiving the handover request, the AP switches the client’s data traffic from the current link”. It is evident from the aforesaid disclosures by Li_IEEE_NPL that handover along with handover feedback/signaling message occurs between a tri-band client device and an AP switch as shown in Fig. 2 and the interaction for data and signaling message (e.g., handover feedback/connection  state signal) between the devices are reciprocal (in reference to reception/transmission) as shown in Fig. 2. The ongoing video transmission over WiGig (60 Ghz) network between the triband client device and the AP  adapts to a different link  due to RF/propagation condition of the WiGig link (60 Ghz) and handover process is assisted by the singling message (connection state signal / handover feedback) exchanged in WiFi link (5 GHz) as shown Fig.2, clearly contrary to applicant’s remarks at least in pages 14-15 of remarks as submitted on 02/16/2021.  The aforesaid disclosures by  Li_IEEE_NPL, is considered as item #2 in referring to applicant’s arguments as submitted on 02/16/2021.
Applicant further alleges that Li_IEEE_NPL fails to teach, “identifying a reception state of the received original data based on the information included in the connection state signal“, refers to item #3.  Examiner respectfully disagrees with the applicant as found in page 15 of remarks as submitted on 02/16/2021. Li_IEEE_NPL discloses in §2,  Page 1, Col 2, line 39-44  to Page 2, Col 1, line 1-4 & Fig.2, “The client (electronic device, interchangeable with receiving /transmitting) determines (BRI: identifies) when to trigger handovers based on the conditions of its WiGig (60 GHZ / main band)/WiFi links (2.4/5 GHz sub band) (i.e., Handover feedback based on RSSI / link quality corresponding to bands (main or sub bands) between the two electronic devices (Triband AP / Triband Client, interchangeable with transmitting/receiving devices)). The above disclosures by Li_IEEE_NPL is contrary to applicant’s remarks at least in page 14 where the applicant claims, “Li does not suggest that its client device receives a connection state signal over the WiFi network”.
Applicant further asserts that Li_IEEE_NPL fails to teach, ”transmitting, to the external device through the main frequency band and the at least one sub frequency band, a response signal including information on the identified reception state of the original data”, refers to item #4,  in reference to remarks as found in page 17, submitted on   02/16/2021.  Examiner  agrees with the applicant in regards to item #4, however, in the analogous art, Abdouelseoud et al. (2019/0373439 [Wingdings font/0xF3] a new reference), discloses the limitation as mentioned in §103 rejection.
Even though, Li_IEEE_NPL teaches “while receiving, from an external device through a main frequency band, a signal including original data of contents, receiving, from the external device through at least one sub frequency band, a connection state signal including information on the original data “, Li_IEEE_NPL does not expressly teach the newly added claimed feature “time information according to the original data (referring to item #5, remarks found in page 18, submitted on   02/16/2021)“, however, in the analogous art, Ehab_IEEE_NPL (a new reference) explicitly discloses “while receiving, from an external device through a main frequency band, a signal including original data of contents and receiving, from the external device through at least one sub frequency band, a connection state signal including information on the original data and time information according to the original data” as mentioned in §103 rejection. 

For these reasons, it is maintained that  independent claims 1 and 8 are unpatenatble over Li_IEEE_NPL,  in view of Ehab_IEEE_NPL, further in view of Abdouelseoud .

For similar reasons, it is maintained that  independent claims 15 and 18 are unpatenatble over Li_IEEE_NPL in view of Ehab_IEEE_NPL.

As all other dependent claims depend either directly or indirectly from the independent claims 1, 8, 15 and 18,  similar rationale also applies to all respective dependent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pefkianakis et al; 2019/0069208; See Abstract, ¶0006-¶0023, ¶0026-¶0039, ¶0041-¶0047  along with Fig.1-4.
Kwon et al. (2011/0070842). See ¶0062-¶0082 along with Fig. 2-11.
Huang et al. (2016/0270075). See ¶0105-¶0130, ¶0216 along with Fig.2-6.
IEEE Millimeter Wave Beamforming Based on WiFi Fingerprinting in Indoor Environment, Ehab Mohamed at el. IEEE 2015. See Abstract, § I, §II, §III along with Fig. 1-6.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 



/M.S.C. /Examiner, Art Unit 2467

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467